PER CURIAM.
Relying on its opinion in Texas Department of Public Safety v. Callender, 14 S.W.3d 319 (Tex.App. —Houston [14th Dist.] 1999), pet. granted, judgm’t vacated w.r.m., 51 S.W.3d 296 (Tex.2001), the court of appeals dismissed this appeal for want of jurisdiction. 2000 WL 991688. Because of our recent decision in Texas Department of Public Safety v. Barlow, 48 S.W.3d 174 (Tex.2001), without hearing oral argument, we grant the petition for review without reference to the merits, vacate the court of appeals’ judgment dismissing this appeal, and remand this case *296to that court for further proceedings. See Tex.R.App.P. 59.1, 60.2(f).